TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00001-CV


In the Matter of J. G.





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 200,059-C, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



O R D E R


PER CURIAM
The motion to withdraw filed by appellant's appointed attorney, Mr. Bobby Dale
Barina, is granted.  The district court is instructed to promptly appoint substitute counsel to
effectively represent appellant in this appeal.  The time for filing appellant's brief is extended to June
10, 2004.
It is ordered May 13, 2004.

Before Chief Justice Law, Justices Patterson and Puryear